Citation Nr: 1444923	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for renal insufficiency with hypertension and left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

In a September 2014 letter to the Board, received prior to the promulgation of a decision in this appeal, the Veteran's representatitve expressly stated that the Veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for entitlement to an evaluation in excess of 60 percent for renal insufficiency with hypertension and left ventricular hypertrophy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, in a September 2014 letter to the Board the Veteran's representative expressly stated that the Veteran wished to withdraw his appeal.

Because the Veteran has clearly expressed his desire to terminate his appeal, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The Veteran's appeal of his claim of entitlement to an evaluation in excess of 60 percent for renal insufficiency with hypertension and left ventricular hypertrophy is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


